Citation Nr: 0944957	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-28 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1974 to 
September 1977 and from January 1991 to January 1992, with 
additional service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the RO 
in Cleveland, Ohio, which denied reopening for the above 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9 received in September 2008, which pertained to 
the appealed issue, the appellant requested to appear at a 
videoconference hearing before a Veterans Law Judge.  
Therefore, to accord the appellant due process, he should be 
scheduled for a videoconference hearing.  38 C.F.R. §§ 
20.700, 20.702, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing via 
videoconference before a Veterans Law 
Judge, in accordance with applicable law.  
A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


